REPERIO EXPLORATION

 

 

May 11, 2007

 

Mr. Jeffrey Eisenberg

Chief Executive Officer

Future Now, Inc.

Persuasion Architecture, Inc.

246 Creamer Street,

Brooklyn, NY 11235

 

Dear Mr. Eisenberg:

 

This letter (the “Letter”) will confirm our discussion regarding a reverse
merger transaction (the “Transaction”) among Future Now, Inc. (“FNI”), its
wholly-owned subsidiary Persuasion Architecture, Inc. (“PAI”) (collectively the
"Company") and Reperio Exploration ("RPEX"). Subject to the preparation,
execution and performance of "Definitive Agreements" (as defined below)
containing such additional terms, conditions, covenants, representations and
warranties as the parties thereto may in good faith require, we have agreed in
principle to the following:

 

1. At the time of the "Closing" (as defined below):

 

A. Eisenberg Holdings, LLC, John Quarto-von Tivadar, Roy & Penne Williams, Lisa
T Davis, Fintech Group, LLC, and L. Milton Woods, collectively representing all
the issued and outstanding shareholders of FNI as of the date of this Letter,
and referred to hereinafter as the "Shareholders," shall transfer to RPEX all of
the outstanding ownership of the Company per an agreed upon definitive
agreement..

 

B. The board of directors of RPEX (the “Board”) shall resign and a new board
(the “New Board”) shall be established in compliance with the Sarbanes-Oxley Act
of 2002 and in agreement with the Company. Such a Board will include; Jeffrey
Eisenberg, Bryan Eisenberg and William Schloth (“FNI Management”). The officers
of RPEX shall be agreed upon by the New Board through resolution at the Closing.

 

C. RPEX shall have at least $1,000,000 in cash from a financing that will close
concurrent with the close as agreed to in a definitive agreement. This financing
will be an equity financing with equity issued and registered on a SB-2. The new
board of directors will make best efforts to cause a registration statement to
clear with the Securities and Exchange Commission (“SEC”). RPEX at the close
will have no material liabilities or obligations except those incurred in the
ordinary course of its business.

 

D.       The Shareholders of the Company shall have approved the transactions
contemplated herein to the extent required under applicable laws of
incorporation or jurisdiction.

 

E.       The Company shall have adequately provided for, as defined below, the
transition of those investors (the “Closed Note Investors”) that participated in
the Company’s Convertible Note and Warrant Offering (collectively the
“Offering”, individual financial instruments from the Offering, the “Notes” and
“Warrants”). The Offering for the Company will remain open until the Closing

 

 


--------------------------------------------------------------------------------



Letter of Intent

May 11, 2007

Page 2

 

 

Date. Adequately Provided For, as referred to above, shall mean; (i) repayment
of Notes at or prior to Closing, (ii) Conversion of Notes or Warrants at or
prior to Closing, (iii) Assumption of Notes and/or Warrants by RPEX, or (iv)
some combination of (i), (ii) and (iii).

 

F. The shareholders of RPEX shall have approved (1) the transactions
contemplated herein to the extent required under applicable laws of
incorporation or jurisdiction, (2) the change of name of RPEX to Future Now
Interactive, or other name provided by the Company, and begin the process of
name change at the execution of this Letter. RPEX shall have properly approved
and completed a recapitalization whereby (1) the issued and outstanding shares
would be increased to 54,848,000, (2) the authorized shares amount shall be
increased from 75mm to 900mm. Other than the 54,848,000 shares of RPEX common
stock issued and outstanding at the Closing and any instruments issued and/or
assumed as part of Adequately Providing For the Closed Note Investors, no other
common stock equivalents or other equity like instruments will be outstanding.

 

G. RPEX or the Company as the case may be shall enter into three-year employment
agreements with Jeffrey Eisenberg, Bryan Eisenberg, William Schloth and John
Quarto-von Tivadar on terms mutually acceptable to them. It is further
understood that the employment agreements for Jeffrey & Bryan Eisenberg (both
collectively, the “Eisenbergs”) will include clauses whereby at the Closing the
Eisenbergs, through individual and/or corporate ownership, will owner at least
50.1% of the then voting securities of RPEX.

 

H. The Company shall have completed its financial audits for the calendar years
ended December 31, 2005 and 2006 and changed its year end to June 30 with stub
period financial statements available.

 

2. The closing ("Closing“) on the Transaction described in paragraph 1 above
shall occur upon: (a) the parties agreeing upon, executing and delivering such
agreements (the "Definitive Agreements") as may be necessary or appropriate,
including those listed in paragraph 1 above, to implement the Transaction
described herein or such adjusted transactions as the parties may mutually agree
upon. It is the intent of the parties to cause the Closing to occur on or before
July15, 2007. The parties agree to use their best efforts and to fully cooperate
with each other in promptly obtaining any necessary regulatory approvals.

 

3. The Company represents and warrants that (a) the Company is a corporation
duly organized and in good standing under the laws of the state of its
formation, (b) the Shareholders each own the interests in the Company, (c)
except for the Closed Note Investors and the Shareholders, there are no other
interests outstanding or rights granted by the Company to acquire, or
convertible into, the same, (d) the Company has the authority to enter into this
Letter and (f) execution and performance of this Letter will not cause a breach
of any other agreement to which the Company is a party.

 

4. RPEX represents and warrants that (a) it is a corporation organized and in
good standing under the laws of its jurisdiction or incorporation, (b) it has
the authority to enter into this Letter, and (c) execution and performance of
this Letter will not cause a breach of any other agreement to which either is a
party. RPEX represents and warrants that each of the directors or
representatives of RPEX signing this Letter has the authority to enter into this
Letter.

 

5. Prior to Closing, except as otherwise provide for under the Offering the
Company agrees not to issue additional ownership interests in the Company of any
type, or rights thereto. Prior to Closing, except

 


--------------------------------------------------------------------------------



Letter of Intent

May 11, 2007

Page 3

 

 

with the prior written agreement of the Company or as provided for through the
recapitalization, RPEX agrees not to issue additional shares or other ownership
interests in RPEX of any type, or rights beyond that currently provided for.

 

6. As an inducement to the Company to enter into this Letter and to expend
effort and expenses on the transactions contemplated herein and due diligence of
RPEX, until the Closing, RPEX shall: (a) conduct business only in the normal and
ordinary course and in substantially the same manner as conducted previously;
(b) use best efforts to preserve intact its business organization and goodwill;
(c) not make any dividend or other distribution; (d) not make any material
change to any material agreements or incur any material liabilities without the
Company’s approval; (f) not incur any debt or other obligations other than in
the ordinary course of business without the prior written consent of the
Company; and (g) grant no additional rights in RPEX.

 

As an inducement to the RPEX to enter into this Letter and to expend effort and
expenses on the transactions contemplated herein and due diligence of the
Company, until the Closing, the Company shall: (a) conduct business only in the
normal and ordinary course and in substantially the same manner as conducted
previously; (b) use best efforts to preserve intact its business organization
and goodwill; (c) not make any dividend or other distribution; (d) change
management only as reasonably acceptable to the RPEX; (e) not make any material
change to any material agreements or incur any material liabilities without
prior written consent of RPEX; (f) other than for that provided for under the
Offering not incur any debt or other obligations other than in the ordinary
course of business without the prior written consent of RPEX; and (g) grant no
additional rights in the Company.

 

7. Until the Closing, the Company shall (including any subsidiaries and
affiliates) to: (a) grant RPEX and its representatives, access to its and their
premises and books and records and (b) furnish to RPEX and its respective
representatives such financial, operating and other information with respect to
its business and properties as RPEX shall from time to time reasonably request.
With the prior consent of the Company, which will not be unreasonably withheld
RPEX and their respective representatives may communicate in connection with
their examination of the Company with any person having business dealings with
the Company. All of such access, investigation and communication by RPEX will be
conducted in a manner designed not to interfere unduly with the normal business
of the Company.

 

8. Until the Closing, RPEX shall: (a) grant the Company, as well as its
representatives, access to its books and records and (b) furnish to the Company
as well as its representatives such financial, operating and other information
with respect to RPEX’s business and properties as the Company shall from time to
time reasonably request. With the prior written consent of RPEX, which will not
be unreasonably withheld, the Company and its respective representatives may
communicate in connection with their examination of RPEX with any person having
business dealings with RPEX. All of such access, investigation and communication
by the Company will be conducted in a manner designed not to interfere unduly
with the normal business of RPEX.

 

9. Each party shall be responsible for its own costs in connection with this
Letter and the transactions contemplated herein.

 

10. Each party agrees that it will not make any public announcements relating to
this Letter or the transactions contemplated herein, other than that
announcement concerning the signing of this Letter by RPEX, without the prior
written consent of the other parties hereto, except as may be required upon the
written advice of counsel to comply with applicable laws or regulatory
requirements after consulting with the other parties hereto and seeking their
consent to such announcement. Each party further agrees that it

 


--------------------------------------------------------------------------------



Letter of Intent

May 11, 2007

Page 4

 

 

will not release or issue any reports, statements or releases pertaining to this
Letter and the implementation hereof or that any information or material which
is obtained from another party hereto without the prior written consent of the
other parties hereto except to professional advisors under a duty of
confidentiality as necessary to consummate the transaction. Each party agrees
that such information will be used solely for the purposes of evaluating the
other parties hereto in connection with the transactions contemplated herein and
that such information will not be used or disclosed other than in furtherance of
such purpose under the terms of this Letter. Upon the actual Closing and as
incorporated into the Definitive Agreement, press releases will be made at the
discretion of the management of the Investor. Furthermore, RPEX acknowledges
that prior to the Closing, the Company may make select institutional and
individual investors aware of the transaction.

 

11. This Letter shall terminate only upon the earliest to occur of (a) the
execution of the Definitive Agreements; (b) the execution and delivery by the
parties of an agreement superseding this letter; (c) the notification to, the
Company by RPEX or to RPEX by the Company, of its election to terminate this
Letter based on the results of their due diligence investigation; (d) the
notification by any party to the other party hereto of the election to terminate
this Letter for material departure by the other party from the agreements set
forth in this Letter; (e) the giving of a notification by the Company to RPEX
that any representations or warranties made by RPEX in this Letter are false,
misleading or incomplete in any material respect; (f) the giving of a
notification by RPEX to the Company that any representations or warranties made
by the Company in this Letter are false, misleading or incomplete in any
material respect; or (g) failure of the Closing to occur within 90 days of the
date of this Letter.

 

12. This Letter is intended to be binding on the parties hereto. Except as
otherwise provided in the preceding sentence, the respective rights and
obligations of the parties remain to be defined in the Definitive Agreements,
into which this letter and any prior discussions shall merge and which shall
contain representations and warranties and other terms yet to be agreed upon and
may reflect additional or different terms consistent with the economic and other
objectives set out above as may be necessary to meet the needs of the parties
including without limitation tax and securities matters. Notwithstanding any
other provisions in this Letter, (a) the obligations of RPEX are subject to the
satisfaction of each with their respective due diligence examinations of the
Company, including, without limitation, satisfaction as to the Company's
business plans, management, competition, technologies and financial condition;
and (b) no party shall be under any obligation to consummate the transactions
contemplated herein if, in the sole discretion of such party, it determines not
to proceed with any of such transactions whether as described herein or on other
terms. The parties agree to work in good faith to timely enter into and
consummate the Definitive Agreements.

 

13. Each party to this Letter agrees to indemnify and hold harmless the other
party, in any way, from being liable for consequential, special, indirect,
incidental, punitive, or exemplary loss, damage, cost or expense (including,
without limitation, lost profits and opportunity costs) related to this Letter
or otherwise. Each party further agrees to indemnify and hold harmless each
other and their respective personnel and any affiliates from and against any and
all actions, losses, damages, claims, liabilities, costs and expenses (including
without limitation, reasonable legal fees and expenses) in any way arising out
of or relating to this Letter. The provision of this paragraph shall apply
regardless of the form of action, loss, damage, claim, liability, cost, or
expense, whether in contract, statute, tort (including without limitation,
negligence), or otherwise. The provisions of this paragraph shall survive the
completion or termination of this Letter.

 

 


--------------------------------------------------------------------------------



Letter of Intent

May 11, 2007

Page 5

 

 

14. This Letter as well as any disputes directly or indirectly affecting this
Letter shall be subject to and interpreted in accordance with the laws of New
York. Notices shall be deemed given when delivered to a party at the address or
fax number for such party listed under their signatures below.

 

If the foregoing correctly expresses our understanding, please indicate your
agreement by signing and dating the enclosed copy of this letter in the space
indicated below and returning it to the address or fax provided below.

 

 

 

Yours very truly,

 

 

REPERIO EXPLORATION

 

 

 

By:

/s/ Gord Samson_____________________________

 

 

Name:

Gord Samson

 

 

Title

President

 

 

Address: Suite 650 1500 West Georgia Street

 

Vancouver, BC V3B 5X6

 

 

Fax:

604 628 7059

 

 

 

THE UNDERSIGNED AGREE TO THE FOREGOING.

 

FUTURE NOW, INC. &

PERSUASION ARCHITECTURE, INC.

 

 

By:

_/s/ Jeffrey Eisenberg________

Address:

246 Creamer St, 2nd Flr

 

Brooklyn, NY. 11235

 

Name:

Jeffrey Eisenberg

 

Title:

CEO

Fax:

(203) 659-1690

 

 

 

 

 

 

 

 